UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 18, 2013 Kaman Corporation (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation) 0-1093 06-0613548 (Commission File Number) (IRS Employer Identification No.) 1332 Blue Hills Avenue, Bloomfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 243-7100 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events. On April 18, 2013 (dateline: April 19, 2013, Wellington, New Zealand), the Company issued a press release announcing that the New Zealand Cabinet has authorized the New Zealand Ministry of Defence (the “MoD”) to enter into an approximately $120 million contract with the Company’s indirect subsidiary, Kaman Aerospace Corporation (“KAC”), for the purchase of ten SH-2G(I) Super Seasprite aircraft, spare parts, a full mission flight simulator, and related logistics support.The MoD and KAC expect to execute definitive contract arrangements in the next few weeks.KAC anticipates the contract will call for the aircraft to be delivered over an approximately three-year period with revenue recognition beginning in 2013.A copy of the Company’s press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference in response to this Item 8.01. Forward Looking Statements This report includes "forward looking statements" concerning a potential business transaction, its anticipated financial and business impact, and management's beliefs and objectives with respect thereto, based on assumptions currently believed to be valid.These statements involve risks and uncertainties that could cause actual results to differ from those anticipated, including but not limited to the ability of the parties to negotiate mutually acceptable definitive contract arrangements, the potential timing of such arrangements, and the ability of the parties to secure any necessary governmental or regulatory approvals of the terms desired or anticipated.Other important economic, political, regulatory, legal, technological, competitive and other uncertainties are identified in the SEC filings submitted by the Company from time to time, including Annual Reports on Form 10-K , Quarterly Reports on Form 10-Q, , and Current Reports on Form 8-K.The forward looking statements included in this report are made only as of the date hereof, and the Company does not undertake any obligation to update the forward looking statements to reflect subsequent events or circumstances. Item 9.01Financial Statements and Exhibits (d)Exhibits The following document is furnished as an Exhibit pursuant to Item 8.01 hereof: Exhibit 99.1 – Press Release of the Company dated April 18, 2013 (dateline: April 19, 2013, Wellington, New Zealand). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAMAN CORPORATION By: /s/ Shawn G. Lisle Shawn G. Lisle Senior Vice President and General Counsel Date:April 18, 2013 3 KAMAN CORPORATION AND SUBSIDIARIES Index to Exhibits Exhibit Description Press Release dated April 18, 2013 (dateline: April 19, 2013, Wellington, New Zealand) Attached 4
